The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 8/3/2020.
Claims 1-20 are pending.
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 12, 14, and 19-20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Aschauer et al. (US 20080208978 A1, hereinafter Aschauer).
Regarding claim 1, Aschauer discloses a method implemented by one or more processors (¶[0022], "data processing devices" to perform functions), the method comprising: 
receiving, by a first device, a request from a first user to send a message to a second user (¶[0024], a first device "DV4"; ¶[0026], "The data processing device DV4 is equipped with a representative entity SI4 which is connected to the application ENA via the data interface", see also Fig. 2; ¶[0028], "A user of the application ENA now writes an electronic message, for example an e-mail message or an appointment request, and activates the "send" function on the application ENA"; ¶[0028], "This causes the application ENA to transmit the electronic message as first information to the representative entity SI4"; ¶[0029], the message is associated with a "desired receiver"); 
determining that a messaging application corresponding to the request is unavailable on the first device (¶[0028], "module MPK then decides whether the data processing device DV4 is currently part of a network (ad-hoc network) without a central service for processing electronic messages"; ¶[0004], "the central services being used by applications which are installed on the individual data processing devices"; ¶[0006], "When a data processing device of this kind with an application of this kind is introduced into an (another) ad-hoc network the application can be operated successively in this ad-hoc network only if an appropriate central service is available"; ¶[0028], "In the present exemplary embodiment, a central service is not available in the network [...] otherwise, the central service would be used"); and 
in response to determining that the messaging application corresponding to the request is unavailable on the first device: selecting a second device on which the messaging application corresponding to the request is available (¶[0029], "In the present exemplary embodiment, however, it is possible to forward the electronic message to another data processing device. For this reason, the electronic message is converted into second information by the representative entity SI4, and for this conversion the electronic message is provided with the address information of the further data processing device"; ¶[0010], "If the interchange then takes place via the first representative entity, the latter then forms the central service for the first application"); and 
sending, to the second device, a command that causes the second device to send the message from the first user to the second user using the messaging application on the second device (¶[0029], "The electronic message is now transmitted via the network to the further data processing device, is received by the representative entity there, is buffer-stored and, if required, is converted into the data format of the application there. The electronic message can then be retrieved by the application there from the buffer store in the representative entity there" - see also ¶[0010], [0012] and ¶[0013], "If the representative entity is designed to forward the electronic messages received from the application as first information to at least one of the further data processing devices, the received electronic message comprising an address for the at least one further data processing device, and the representative entity effecting the forwarding to the data processing device defined by this address, then the data processing devices in the ad-hoc network can use the familiar application, set up for a central server (central service), to interchange electronic messages with one another without first setting up a connection to a central service").
Regarding claim 8, Aschauer discloses the method according to claim 1, wherein: the receiving, the determining, the selecting, and the sending are performed by a first automated assistant application running on the first device (¶[0028], the receiving is performed by SI4, the determining is performed by the MPK module, which is part of SI4 (see Fig. 2), the selecting is performed by the SI4, and the sending is performed by the SI4 (see also ¶[0030]);); and 
the command is interpreted by a second automated assistant application running on the second device to cause the second automated assistant application to invoke the messaging application that is running on the second device to cause the messaging application to send the message from the first user to the second user (¶[0029], "is received by the representative entity there, is buffer-stored and, if required, is converted into the data format of the application there. The electronic message can then be retrieved by the application there from the buffer store" - invoking the application inherent; ¶[0010], "If the interchange then takes place via the first representative entity, the latter then forms the central service for the first application").
Regarding claim 9, Aschauer discloses the method according to claim 8, wherein: the second automated assistant application invokes the messaging application without displaying second automated assistant application output, and the messaging application sends the message without displaying messaging application output (Aschauer does not recite displaying an output of the operations performed by the SI4 and so the reference is interpreted as not requiring any output to be displayed).
Regarding claim 12, Aschauer discloses the method according to claim 1, wherein the determining, the selecting, and the sending are performed by the first device (¶[0028]-[0029]).
Regarding claim 14, Aschauer discloses a computer program product comprising one or more computer-readable storage media having program instructions collectively stored on the one or more computer- readable storage media (¶[0022], "data processing devices" to perform functions - storage media including instructions for the functions inherent to processing devices), the program instructions executable to: 
receive, by a first automated assistant application running on a first device associated with a first user, a message received by a messaging application running on the first device (¶[0024], a first device "DV4"; ¶[0026], "The data processing device DV4 is equipped with a representative entity SI4 which is connected to the application ENA via the data interface", see also Fig. 2; ¶[0028], "A user of the application ENA now writes an electronic message, for example an e-mail message or an appointment request, and activates the "send" function on the application ENA"; ¶[0028], "This causes the application ENA to transmit the electronic message as first information to the representative entity SI4"; ¶[0029], the message is associated with a "desired receiver"); 
determine, by the first automated assistant application, a second device associated with the first user (¶[0028], "module MPK then decides whether the data processing device DV4 is currently part of a network (ad-hoc network) without a central service for processing electronic messages"; ¶[0004], "the central services being used by applications which are installed on the individual data processing devices"; ¶[0006], "When a data processing device of this kind with an application of this kind is introduced into an (another) ad-hoc network the application can be operated successively in this ad-hoc network only if an appropriate central service is available"; ¶[0028], "In the present exemplary embodiment, a central service is not available in the network [...] otherwise, the central service would be used"), 
wherein the second device is running a second automated assistant application and the messaging application is unavailable on the second device (¶[0029], "In the present exemplary embodiment, however, it is possible to forward the electronic message to another data processing device. For this reason, the electronic message is converted into second information by the representative entity SI4, and for this conversion the electronic message is provided with the address information of the further data processing device"; ¶[0010], "If the interchange then takes place via the first representative entity, the latter then forms the central service for the first application"); and 
send, by the first automated assistant application, the message to the second automated assistant application running on the second device (¶[0029], "The electronic message is now transmitted via the network to the further data processing device, is received by the representative entity there, is buffer-stored and, if required, is converted into the data format of the application there. The electronic message can then be retrieved by the application there from the buffer store in the representative entity there" - see also ¶[0010], [0012] and ¶[0013], "If the representative entity is designed to forward the electronic messages received from the application as first information to at least one of the further data processing devices, the received electronic message comprising an address for the at least one further data processing device, and the representative entity effecting the forwarding to the data processing device defined by this address, then the data processing devices in the ad-hoc network can use the familiar application, set up for a central server (central service), to interchange electronic messages with one another without first setting up a connection to a central service").
Regarding claim 19, Aschauer discloses a system comprising: a processor, a computer-readable memory, one or more computer-readable storage media, and program instructions collectively stored on the one or more computer-readable storage media (¶[0022], "data processing devices" to perform functions - storage media including instructions for the functions inherent to processing devices), the program instructions executable to: 
receive a request from a first user to send a message to a second user (¶[0024], a first device "DV4"; ¶[0026], "The data processing device DV4 is equipped with a representative entity SI4 which is connected to the application ENA via the data interface", see also Fig. 2; ¶[0028], "A user of the application ENA now writes an electronic message, for example an e-mail message or an appointment request, and activates the "send" function on the application ENA"; ¶[0028], "This causes the application ENA to transmit the electronic message as first information to the representative entity SI4"; ¶[0029], the message is associated with a "desired receiver");
determine whether or not a messaging application corresponding to the request is available on the system (¶[0028], "module MPK then decides whether the data processing device DV4 is currently part of a network (ad-hoc network) without a central service for processing electronic messages"; ¶[0004], "the central services being used by applications which are installed on the individual data processing devices"; ¶[0006], "When a data processing device of this kind with an application of this kind is introduced into an (another) ad-hoc network the application can be operated successively in this ad-hoc network only if an appropriate central service is available"); 
in response to determining that the messaging application corresponding to the request is available on the system, send the message from the first user to the second user using the messaging application on the system (¶[0028], "In the present exemplary embodiment, a central service is not available in the network [...] otherwise, the central service would be used"); and 
in response to determining that the messaging application corresponding to the request is not available on the system: select an external device on which the messaging application corresponding to the request is available (¶[0029], "In the present exemplary embodiment, however, it is possible to forward the electronic message to another data processing device. For this reason, the electronic message is converted into second information by the representative entity SI4, and for this conversion the electronic message is provided with the address information of the further data processing device"; ¶[0010], "If the interchange then takes place via the first representative entity, the latter then forms the central service for the first application"); and 
send a command to the external device that causes the external device to send the message from the first user to the second user using the messaging application on the external device (¶[0029], "The electronic message is now transmitted via the network to the further data processing device, is received by the representative entity there, is buffer-stored and, if required, is converted into the data format of the application there. The electronic message can then be retrieved by the application there from the buffer store in the representative entity there" - see also ¶[0010], [0012] and ¶[0013], "If the representative entity is designed to forward the electronic messages received from the application as first information to at least one of the further data processing devices, the received electronic message comprising an address for the at least one further data processing device, and the representative entity effecting the forwarding to the data processing device defined by this address, then the data processing devices in the ad-hoc network can use the familiar application, set up for a central server (central service), to interchange electronic messages with one another without first setting up a connection to a central service").
Regarding claim 20, Aschauer discloses the system according to claim 19, wherein: the receiving, the determining, the selecting, and the sending are performed by a first automated assistant application running on the first device (¶[0028], the receiving is performed by SI4, the determining is performed by the MPK module, which is part of SI4 (see Fig. 2), the selecting is performed by the SI4, and the sending is performed by the SI4 (see also ¶[0030]);); and 
the command is interpreted by a second automated assistant application running on the second device to cause the second automated assistant application to invoke the messaging application that is running on the second device to cause the messaging application to send the message from the first user to the second user (¶[0029], "is received by the representative entity there, is buffer-stored and, if required, is converted into the data format of the application there. The electronic message can then be retrieved by the application there from the buffer store" - invoking the application inherent; ¶[0010], "If the interchange then takes place via the first representative entity, the latter then forms the central service for the first application").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aschauer (US 20080208978 A1) in view of Nemovicher (US 20020007453 A1).
Regarding claim 11, Aschauer discloses the method according to claim 1.
Aschauer does not disclose receiving, from the second device, an acknowledgment indicating that the message was sent to the second user; and in response to receiving the acknowledgement, the first device outputting an audio or visual indication that the message was sent.
Nemovicher discloses receiving, from the second device, an acknowledgment indicating that the message was sent to the second user (¶[0020], "The server acknowledges sent e-mail"); and 
in response to receiving the acknowledgement, the first device outputting an audio or visual indication that the message was sent (¶[0020], acknowledgement implies visual or audible feedback for it to be useful).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Aschauer in view of Nemovicher for receiving, from the second device, an acknowledgment indicating that the message was sent to the second user; and in response to receiving the acknowledgement, the first device outputting an audio or visual indication that the message was sent.
One of ordinary skill in the art would have been motivated because it would let a user know that an email was transmitted without problems.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aschauer (US 20080208978 A1) in view of a second embodiment of Aschauer (US 20080208978 A1, hereinafter Aschauer2).
Regarding claim 17, Aschauer discloses the computer program product according to claim 14.
The particular embodiment of Aschauer relied upon by the examiner does not explicitly disclose that the first device is a smartphone device and the second device is a non-smartphone device.
However, in the background of the invention, Aschauer discloses that data processing devices may be smartphone and non-smartphone devices (¶[0003], "data processing devices (computers, PDAs, servers, printers, gateways, etc.), including the communication components (telephones, VoIP telephones, searching systems, etc.) in the form of data processing devices").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Aschauer relied upon by the examiner in view of Aschauer2 so that data processing devices may be smartphone and non-smartphone devices.
One of ordinary skill in the art would have been motivated because of design choices since the applications of Aschauer are email clients (e.g. OUTLOOK, see ¶[0024]) which are known to function equally well in smartphone and non-smartphone devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/Primary Patent Examiner, Art Unit 2446